Citation Nr: 0617906	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  00-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 through 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The matter was subsequently transferred 
to the RO in St. Petersburg, Florida.  The case is now before 
the Board for appellate review.

In October 2000, the veteran's representative submitted a 
statement asserting that the veteran is entitled to 
extraschedular consideration for his duodenal ulcer.  This 
matter has yet to be addressed by the RO, so it is referred 
for appropriate action.

In the September 2004 remand, the Board referred the issues 
of a psychiatric disorder secondary to the service connected 
duodenal ulcer, and of dissatisfaction with the April 1992 
rating decision that reduced the veteran's disability rating 
for the duodenal ulcer.  The RO has not acted on either 
issue; thus, they are again referred for appropriate 
consideration.  


FINDINGS OF FACT

The veteran's duodenal ulcer is inactive with no evidence of 
residual disease.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for the veteran's service connected duodenal ulcer are not 
met.  38 U.S.C.A. § 1155 (West 2005);  
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected duodenal ulcer.  He contends that his condition has 
worsened over time and warrants at least a 20 percent rating.  
The preponderance of the evidence is against his claim, 
because his physicians have not linked his current 
gastrointestinal symptoms to his duodenal ulcer which has 
been found to be inactive.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's condition has been diagnosed as a duodenal 
ulcer and, as such, it is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, DC 7305.  A 20 percent 
rating under DC 7305 requires that competent medical evidence 
show that the duodenal ulcer is moderate with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  

While the veteran's outpatient treatment records reflect 
recurring abdominal pain on a daily basis, there is no 
evidence showing a moderate duodenal ulcer with recurring 
severe symptoms at any time, nor is there evidence showing 
continuous moderate manifestations.  At the June 2005 VA 
examination, the veteran reported that he has a sharp, 
twisting pain in the evenings, but is pain free in the 
mornings and afternoons.  The pain is said to spontaneously 
onset and be relieved.  He describes nausea after breakfast 
that resolves itself spontaneously.  No vomiting, dysphagia, 
odynophagia, melena, hematochezia, diarrhea, constipation, or 
anemia is reported.  The veteran denied any weight change.  
The VA examiner found no evidence of residual disease of the 
service connected duodenal ulcer, which was ruled out by a 
esophagogatroduodenoscopy (EGD) in 2003, as reported in the 
December 2003 VA examination.  This is negative evidence 
against the veteran's claim.

The veteran's June 2005 upper GI swallowing test reported 
that the duodenal bulb was normal in size and shape with no 
evidence of ulceration.  The veteran's representative stated 
that a copy of that report was not attached to the VA 
examiner's report; however, a copy is in the claims folder 
and was reviewed by the Board and considered in this 
decision.  This is also negative evidence against the 
veteran's claim.

The veteran's recurring upper gastrointestinal symptoms are 
documented in the record, but no physician has associated his 
symptomology with his service connected duodenal ulcer.  The 
December 2003 EGD was normal, as was the September 2000 
abdominal ultrasound.  A September 1996 upper GI study noted 
a deformed duodenal bulb, but stated that there was no 
convincing radiographic evidence of active ulcer disease.  

While the Board sympathizes with the veteran's constant 
abdominal pain and discomfort, there is no evidence in the 
record to establish that the veteran has a moderate duodenal 
ulcer with severe symptoms two or three times a year, or 
continuous moderate manifestations.  The evidence suggests 
that the veteran's ulcer is inactive and fails to connect his 
current symptoms with his service connected condition.  Thus, 
the evidence demonstrates that the veteran's current 10 
percent rating is appropriate and does not support an 
increase.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA's August 2003 and February 2005 letters to the veteran 
gave him adequate notice.  Both letters notified the veteran 
of the evidence necessary to establish an increased rating, 
of what evidence he was expected to provide, and what VA 
would obtain on his behalf.  The February 2005 letter also 
instructed the veteran to send VA any evidence he had in his 
possession that pertains to his claim.  Because these letters 
met all elements of 38 C.F.R. § 3.159(b)(1), they satisfied 
VA's duty to notify.  Any defect with respect to the timing 
of the notice requirement was harmless error.  The veteran 
was furnished content-complying notice and proper subsequent 
VA process, thus curing any error in the timing.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service and VA medical 
records, and several VA examination reports.  Several times 
during the course of his claim, the veteran mentioned 
treating with a private GI doctor.  In both the August 2003 
and February 2005 letters described above, the veteran was 
asked to provide information and authorization to obtain 
records from any physician he saw for his gastrointestinal 
problems.  The veteran responded to neither letter; thus, the 
private physician's records are not associated with the 
claims folder.  By way of the two letters described above, VA 
satisfied its duty to assist with regard to this private 
doctor's records.  

Also during the course of this appeal, the veteran stated 
that he was receiving benefits from the Social Security 
Administration (SSA).  VA attempted to gain access to medical 
evidence associated with the veteran's SSA claim, but in 
November 2003 the SSA stated that "after an exhaustive and 
comprehensive search" it was unable to locate a file for the 
veteran.  Thus, there are no SSA records in the claims 
folder, yet VA satisfied its duty to assist.

The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  As such, VA met 
its duty to assist.

In light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A disability rating greater than 10 percent for the veteran's 
duodenal ulcer is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


